¢o) sum @'Y~

An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, No. 65118

§§pellant’ FELED

RONALD DALE SMITH,
Respondent. JUN l 2 2014

TRACIE K. L|NDEMAN
CLERK OF SUPREME COURT

v 4 .
OEPUTY Cl.E

ORDER DISMISSING APPE'AL

This is an appeal from an order of the district court granting
respondent’s motion to suppress evidence Second Judicial District Court,
Washoe County; Elliott A. Sattler, Judge. We have reviewed the brief filed
by the State in support of this appeal, and we conclude that the State has
not shown good cause why this appeal should be entertained See NRS
177.015(2). Accordingly, we

ORDER this appeal DISMISSED.

 

Parraguirre (~/

cc: Hon. Elliott A. Sattler, District Judge
Attorney General/Carson City
Washoe County District Attorney
Ristenpart Law
Washoe District Court Clerk

SuPREME Coum
oF
Nl-:vAoA